731 N.W.2d 426 (2007)
Lewis MATTHEWS III and Deborah Matthews, Plaintiffs-Appellees,
v.
REPUBLIC WESTERN INSURANCE COMPANY, Defendant-Appellant, and
Michigan Department of State, Assigned Claims Facility, Defendant.
Docket No. 130912. COA No. 251333.
Supreme Court of Michigan.
May 25, 2007.
On order of the Court, leave to appeal having been granted and the briefs and oral arguments of the parties having been considered by the Court, we VACATE our order of January 12, 2007. The application for leave to appeal the March 2, 2006 judgment of the Court of Appeals is DENIED, because we are no longer persuaded that the questions presented should be reviewed by this Court.